TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-20-00181-CV


                                   In re D’joulou K. Caldwell




                      ORIGINAL PROCEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               D’joulou K. Caldwell, acting pro se, filed a “notice of appeal” in this Court

challenging an administrative determination by the Texas Department of Public Safety (DPS)

that he must register as a sex offender under the Texas Sex Offender Registration Act in Chapter

62 of the Texas Code of Criminal Procedure. See Tex. Code Crim. Proc. arts. 62.001-62.408;

see also id. art. 62.003(a) (noting that “[f]or the purposes of this chapter, the department is

responsible for determining whether an offense under the laws of another state, federal law, the

laws of a foreign country, or the Uniform Code of Military Justice contains elements that are

substantially similar to the elements of an offense under the laws of this state”).

               Additionally, it appears that Caldwell has filed a challenge to that administrative

determination in Travis County district court that remains pending. See id. art. 62.003(c) (“An

appeal of a determination made under this article shall be brought in a district court in Travis

County.”); Crabtree v. State, 389 S.W.3d 820, 827 & n.24 (Tex. Crim. App. 2012) (“Those who

wish to contest DPS’s determination that they must register under Chapter 62 may do so in
Travis County district court.”); Texas Dep’t of Pub. Safety v. Anonymous Adult Tex., 382 S.W.3d
531, 533 (Tex. App.—Austin 2012, no pet.) (noting same). The record does not contain a final

judgment or an otherwise appealable order in the underlying case. Without a final judgment or

an otherwise appealable order, we may not exercise appellate jurisdiction. See Tex. Civ. Prac. &

Rem. Code § 51.014; Lehmann v. Har Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

               On March 12, 2020, the Clerk of this Court sent a letter requesting that Caldwell

file a written response demonstrating this Court’s jurisdiction over his appeal and notifying him

that failure to respond subjected his appeal to dismissal. Caldwell filed an affidavit and brief in

response, stating that he is “seeking declaratory/injunctive/remedial relief” to reverse DPS’s

decision compelling him to register as a sex offender under section 62.001. Based on the

substance of Caldwell’s requested relief, we construe his filings as a petition for writ of

injunction. See Surgitek, Bristol-Myers Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999) (stating

that courts look to substance of party’s pleading rather than its caption or form to determine its

nature); see also Tex. Gov’t Code § 22.221 (addressing appellate courts’ writ power); Tex. R.

App. P. 52.1 (addressing original appellate proceedings seeking extraordinary relief including

writs of injunction).

               However, this Court has limited injunctive powers.          We have “no original

jurisdiction to grant writs of injunction, except to prevent the invasion of [our] jurisdiction over

the subject-matter of a pending appeal, or to prevent an unlawful interference with the

enforcement of [our] judgments and decrees.” In re Mem’l Park Med. Ctr., Inc., No. 03-18-

00749-CV, 2018 Tex. App. LEXIS 10237, at *1-2 (Tex. App.—Austin Dec. 13, 2018, orig.

proceeding) (citing Madison v. Martinez, 42 S.W.2d 84, 86 (Tex. Civ. App.—Dallas 1931, writ

ref’d)); see also Tex. Gov’t Code § 22.221 (“Each court of appeals or a justice of a court of

                                                 2
appeals may issue a writ of mandamus and all other writs necessary to enforce the jurisdiction of

the court.”). As we have noted, Caldwell does not have any final order or judgment for an

appeal to this Court, and he does not seek to prevent another party’s interference with a previous

judgment from this Court. Accordingly, we lack jurisdiction to issue a writ of injunction. See

Tex. Gov’t Code § 22.221; In re Mem’l Park Med. Ctr., 2018 Tex. App. LEXIS 10237, at *1-2.

               We dismiss Caldwell’s petition for want of jurisdiction. 1



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Jurisdiction

Filed: April 7, 2020




       1
          Caldwell also filed a motion for temporary relief, see Tex. R. App. P. 52.10, which we
dismiss as moot.
                                                3